MEMORANDUM ***
Otilio Leyva-Lozano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) streamlined decision affirming the immigration judge’s (“IJ”) denial of his application for suspension of deportation. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that petitioner failed to show the requisite hardship necessary to qualify for suspension of deportation, see Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997), as well as the BIA’s decision to streamline petitioner’s appeal from the hardship determination, see Falcon Carriche v. Ashcroft, 350 F.3d 845, 852-55 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004), petitioner’s voluntary *283departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.